Internal Revenue Service

memorandum
Number:
20042302F
Release Date:
6/4/04
POSTS-116188-03/CC:SB:2:PIT
date:
to:
from:

subject:

June 30, 2003
James South, Technical Advisor, Abusive Promotions
Edward J. Laubach, Jr. and Julia L. Wahl
Attorneys (CC:SB:2:PIT:POSTS:116188-03:JLWahl)

Timing of Loss:
UIL 44.60-00

This responds to your request for advice on the proper time
for investors in the
payphone scheme to deduct losses. This memorandum
should not be cited as precedent.
ISSUES
1. Are investors in the
entitled to a loss deduction?

payphone scheme

2. If so, what is the type of loss to which they are
entitled?
3.

In what year would they be entitled to the loss?

4. Are amounts which
paid to investors in 2001
before
filed for bankruptcy taxable or are they a
return of capital?
CONCLUSIONS
1.

Most investors are entitled to a loss deduction.

2. Most investors will be entitled to a loss under I.R.C. §
165(c)(2) as a loss incurred in a transaction entered into for
profit. Taxpayers who invested for the purpose of avoiding taxes
might not be allowed a deduction.

- 2 3. Investors may generally claim the loss on their
returns.

tax

4. Amounts which
paid investors during 2001
prior to filing bankruptcy are taxable.
FACTS
of
, was in
the business of placing, selling, and maintaining public
payphones in
is owned
by
.
, a securities and insurance
agent, devised a plan whereby payphones could be sold to
individual investors. He approached
about his idea
in 1997.
agreed that this plan was enticing and
began selling some of its payphones to individuals looking for a
good annual return and tax advantages. Thereafter,
formed
on
,
1998, to market payphones which allegedly complied with the
Americans With Disabilities Act (ADA). These payphones had
longer cords, volume controls, and other minor improvements which
allowed their use by the disabled.
sold the disabled accessible payphones to investors for
a price of $
($
after April 1999) per phone.
purchased these payphones new or refurbished from manufacturers
at a wholesale cost of $
to $
per phone. For the
purchase price, the investor purportedly received ownership of a
payphone at a location solely selected by
. A purchaser of an
payphone had four options upon purchase. The first option
required that the purchaser handle all aspects of the phone's
maintenance and earnings. Two other options transferred some of
the phone's responsibility to
. Ninety percent of the
purchasers chose Option Four.
Under Option Four, the purchaser of the payphone entered
into, in essence, a sale and leaseback agreement with
.
then assumed total responsibility for collecting the coins
from the phone, cleaning and maintaining the phone, accounting
for the profits, paying the expenses of the phone, such as the
telephone service provider, and issuing a check for the net
profits to the owner. Although the owner was supposed to receive
percent of the net profits monthly,
was, in fact, paying
1
a month regardless of the
all investors a base amount of $
phone's location. This payment generated a
percent annual
return to the purchasers. In addition, the purchaser had the
1

This base amount was allegedly eliminated in

.

- 3 right to return the phone to
and receive nearly all of his or
her purchase price back.2 Thus, a purchaser under Option Four
3
and
merely sat back and received a monthly check for $
could return his phone for nearly all of his investment at any
time.
Aside from the economic advantages of the payphone
investment,
heavily stressed the tax advantages of the
payphone, primarily the disabled access credit under section 44.
told its investors that they could claim a credit on their
tax returns of
percent of the purchase price of the phone up
to $
. In addition, some investors were advised to claim
the other half of the purchase price as a section 179 deduction.
A tax opinion was provided from
which
said that the payphone qualified for the section 44 credit
although this opinion contained no real discussion how this
investment so qualified.
The sale of the
payphones has been attacked by several
state securities commissions and the SEC. These governmental
agencies contend that the payphone investment is a "security"
which must be registered with them. On
, 2002, the United
States District Court for the District of
issued a
permanent injunction barring
from selling unregistered
securities.
ceased selling the payphone investment in
, 2001.
.

In connection with the SEC action, the District Court
appointed a receiver for
on
, 2002 to attend
to
business and civil matters.
had already filed a
petition under Chapter 11 of the Bankruptcy Code on
,
2001. The receiver has been keeping interested parties informed
of the status of the bankruptcy case.
On
2002, the receiver informed investors of the
status of the case by letter. He had obtained court approval to

2

This right to return the phone is variously described as a
buy back provision or an extended warranty on the phone.
Apparently, a $
fee was charged if the phone was returned
within three years of purchase.
3

For purposes of the passive loss rules of I.R.C. § 469,
this income is characterized as portfolio income and is not
passive activity gross income. I.R.C. § 469(e)(1)(A). Thus the
passive activity loss rules do not apply.

- 4 sell property of
and hoped to auction the pay telephone
routes. The letter included this statement:
Finally, as for the amount of return to investors, the
Receiver believes that the sale of the payphone routes
will generate only a nominal return to investors, if
any. Additional sums could be distributed if the
Securities and Exchange Commission is successful in
disgorging assets from the individual defendants in
this case. To date, the Receiver has no information
that would suggest that such payments will be
forthcoming.
One year later, by letter to investors and creditors dated
2003, the receiver described his efforts to market the
payphones of
and
itself. The payphones yielded very
little money and there was no interest in
. The receiver
advised in the letter:
At present, I do not believe that there will be
sufficient money in the receivership to make a payout
to the investors or creditors in this case. I am
pursuing several avenues that may generate revenue;
however, there is no guarantee of success.

DISCUSSION
Section 165(a) of the Internal Revenue Code provides that
there shall be allowed as a deduction any loss sustained during
the taxable year and not compensated for by insurance or
otherwise.
I.R.C. § 165(c) provides that in the case of an individual,
the deduction under subsection (a) is limited to losses incurred
in a trade or business; losses incurred in any transaction
entered into for profit, though not connected with a trade or
business; and losses of property not connected with a trade or
business if such losses arise from fire, storm, shipwreck, or
other casualty, or from theft.

Section 1.165-1(c) of the Income Tax Regulations provides
that the amount of the loss allowable as a deduction shall not
exceed the adjusted basis for determining the loss from the sale
or other disposition of the property involved, as prescribed by
§ 1.1011-1. Accordingly, to the extent an investor has claimed a
depreciation deduction or an ADA credit with regard to the
investment in taxable years that are closed and not audited, the
loss deduction will be reduced.

- 5 The question may arise as to which of two sections allows
the loss deduction: I.R.C. § 165(c)(2), which allows individuals
to deduct losses incurred in transactions entered into for
profit, or I.R.C. § 165(c)(3), which allows individuals to deduct
losses from theft. The distinction matters because I.R.C. §
165(h) limits the deductibility of I.R.C. § 165(c)(3) theft
losses but does not limit I.R.C. § 165(c)(2) losses.
From what we have heard about the investor pool, we expect
that most investors invested in the payphones with an expectation
of making a profit4. Also, although the promoters may have
engaged in activities that violate federal and state securities
laws, the record does not indicate that these actions resulted in
theft losses. Accordingly, the investors’ losses are allowable
under I.R.C. § 165(c)(2) and are not limited by I.R.C. § 165(h).
Investors were promised a minimum 14 percent return on their
investments and had a motive other than tax avoidance to invest.
Nevertheless, auditors who encounter investors who clearly made
the investment solely for the tax benefits and who did not rely
on false statements in deciding to invest may determine that no
loss is allowable. We stress that based on our knowledge of the
typical investor, disallowance of a loss will be the exception
rather than the rule.

Having determined that investors will generally be entitled
to a loss deduction, we turn to the question of the tax year in
which the loss will be allowed.
Section 1.165-1(d)(1) provides that a loss is allowed for
the taxable year in which the loss is sustained, as evidenced by
closed and completed transactions and as fixed by identifiable
events occurring in such taxable year.
We conclude, subject to the exceptions mentioned, that
investors in the
payphone scheme incurred a
deductible loss in 2003 5. Prior to 2002, the trustee was hopeful
4

If Examiners find investors who clearly made the
investment to obtain the bogus tax advantages, no loss should be
allowed as discussed elsewhere in this memorandum.
5

Examiners may encounter investors who have filed lawsuits
against third parties such as the individual or firm which sold
them the payphone investment. Those investors might not be
entitled to deduct the loss until a later year when the suit is
resolved. Alternatively, closing agreements could be entered
allowing the loss in 2003 if the taxpayers agree to include any
future payout in income in the year received.

- 6 that a nominal recovery might be made from the sale of assets as
evidenced by the his
2002 letter. Thus, he believed
that some recovery was possible. A year later, in his
2003 letter, the receiver concluded that there would not be
sufficient money in the receivership/bankruptcy estate to pay
investors anything. The receiver's opinion as one deeply
familiar with
finances should be given substantial
weight. See Premji v. Commissioner, T.C. Memo. 1996-304, aff'd,
98-1 USTC ¶50,218 (10 th Cir. 1998).
ADMINISTRATIVE CONSIDERATIONS
Examiners should consider entering closing agreements with
investors under audit. The agreements should allow taxpayers to
deduct the loss on their
returns with the proviso that they
will include any ultimate distributions in income in the year of
receipt.
Of course, any amounts received from
before
2001 (the date of the bankruptcy) are includible in income.
Although the receiver informed investors that he would not issue
them 1099 forms for amounts paid to them before the bankruptcy
during 2001, those amounts are taxable and are not a return of
capital as stated by the receiver. We found no authority for the
trustee's position.
This writing may contain privileged information. Any
unauthorized disclosure of this writing may have an adverse
effect on privileges, such as the attorney client privilege. If
disclosure becomes necessary, please contact this office for our
views.
Please call me at (412)

with any questions.

JULIA L. WAHL
Attorney (SBSE)
EDWARD J. LAUBACH, JR.
Attorney (SBSE)
APPROVED:
EDWARD F. PEDUZZI, JR.
Associate Area Counsel

